Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the p-type nitride semiconductor layer comprising: … an Al-containing compound layer containing Al and C as main constituent elements” in the 2nd to 5th lines of the clam, which is in conflict with each other.  “an Al-containing compound layer 2, which is not a p-type nitride compound semiconductor.  Thus “an Al-containing compound layer containing Al and C as main constituent elements” cannot be a part of “the p-type nitride semiconductor layer”.  The inconsistency renders the claim indefinite.
Claim 1 recites the limitation “the p-type nitride semiconductor layer exhibits p-type conductivity without depending on an impurity level which is formed in a bandgap by p-type impurities” in the last line of the claim, which is inconsistent with the results of the specification.  The specification teaches in paragraph [0041], Examples 1-3 forming Al-containing nitride semiconductor layer doped with C using C3H8 gas, and then forming an Al-containing compound layer.   Examples 1-3 shows p type conductivity ([0044]).  In contrast, the specification teaches in paragraph [0045]) Comparative Example 1 fabricated the same way as Examples 1-3 except that C3H8 gas was not supplied, i.e. the sample of Comparative Example 1 is undoped.  Comparative Example 1 shows no p-type conductivity ([0045]).   Apparently, the p-type nitride semiconductor layer (Examples 1-3 and Comparative Example 1) exhibits p-type conductivity depending on an impurity level (impurity level of carbon) which is formed in a bandgap by p-type impurities (carbon).   The p-type nitride semiconductor layer (Examples 1-3 and Comparative Example 1) exhibits p-type conductivity depending on the presence of the carbon dopants.  The inconsistency renders the claim indefinite.
Claim 20 recites the limitation “the p-type nitride semiconductor layer comprising: … an Al-containing compound layer containing Al and C as main constituent elements” in the 2nd to 5th lines of the clam, which is in conflict with each other.  “an Al-containing compound layer containing Al and C as main constituent elements” can be a compound, e.g. AlC2, which is not a p-type nitride compound semiconductor.  Thus “an Al-containing compound layer containing Al 
Claim 20 recites the limitation “the p-type nitride semiconductor layer is not doped by p-p-type impurities” in the last line of the claim, which is inconsistent with the results in the specification.  The only example in the specification which is not doped by p-type impurities is the Comparative Example 1 which shows no p-type conductivity (paragraph [0045] of the specification).  The inconsistency renders the claim indefinite.
Claim 24 recites the limitation “the p-type nitride semiconductor layer comprising: … an Al-containing compound layer comprising AlC2, Al5C3N, Al2OC, or A14O4C” in the 2nd to 4th lines of the clam, which is in conflict with each other.  “an Al-containing compound layer comprising AlC2, Al5C3N, Al2OC, or A14O4C” are not a p-type nitride compound semiconductor.  Thus “an Al-containing compound layer comprising AlC2, Al5C3N, Al2OC, or A14O4C” cannot be a part of “the p-type nitride semiconductor layer”.  The inconsistency renders the claim indefinite.
Claims 2-9, 11 and 18-19, 21-23 and 25-26 are rejected because they depend on the rejected claims 1, 20 and 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (WO 2013/165134 Al) in view of Akamine et al. (US 2013/0059719 A1).
Regarding claim 24, Sakai et al. teach a semiconductor device (Embodiment 2; Fig. 5, [48-49]) comprising a p-type nitride semiconductor layer (130; Fig. 5 (b), [50]), the p-type nitride semiconductor layer (130) comprising: an Al-containing nitride semiconductor layer (130 of AlGaN; Fig. 5 (b), [50]); and (“and” is ignored here due to the 112 issues stated above such that “an Al-containing compound layer” is not considered as a part of “the p-type nitride semiconductor layer”) an Al-containing compound layer (AlC layer 113; Fig. 5 (b), [50]) which is provided on a surface (the top surface) of the Al-containing nitride semiconductor layer (130).
Sakai et al. do not teach an Al-containing compound layer comprising AlC2, Al5C3N, Al2OC, or A14O4C.
4O4C material layer; [0012]) comprising AlC2, Al5C3N, Al2OC, or A14O4C (A14O4C; [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sakai et al. and Akamine et al., and to use A14O4C as the AlC material as taught by Akamine et al., because Sakai et al. teach an Al-containing compound layer to be an AlC material ([36]) but is silent about the actual composition, while Akamine et al. teach that A14O4C is one of the AlC materials ([0012]). 
Regarding claim 25, Sakai et al. teach in the Embodiment 2 ([48]), the p-type nitride semiconductor layer (130; Fig. 5 (b), [50]). 
Sakai et al. do not teach in the Embodiment 2, a first semiconductor layer having an n-type nitride semiconductor layer, a second semiconductor layer having the p-type nitride semiconductor layer an active layer between the first semiconductor layer and the second semiconductor layer, the active layer containing a nitride semiconductor and emitting deep ultraviolet light.
In the same reference, Sakai et al. teach in the Example 4 ([73]), a first semiconductor layer (n-type Al0.3Ga0.7N; [74]) having an n-type nitride semiconductor layer (n-type Al0.3Ga0.7N; [74]), a second semiconductor layer (AlC doped p-type Al0.25Ga0.75N; [74]) having the p-type nitride semiconductor layer (AlC doped p-type Al0.25Ga0.75N; [74]) an active layer (Al0.15Ga0.85N; [74]) between the first semiconductor layer (n-type Al0.3Ga0.7N; [74]) and the second semiconductor layer (AlC doped p-type Al0.25Ga0.75N; [74]), the active layer (Al0.15Ga0.85N; [74]) containing a nitride semiconductor (Al0.15Ga0.85N; [74]) and emitting deep ultraviolet light (330 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of the Embodiment 2 and Example 4 and to use the p-type nitride semiconductor in the Embodiment 2 as the p-type nitride semiconductor layer in Example 4 because Sakai et al. teach in Example 4 that the p-type nitride semiconductor layer is a AlC doped p-type semiconductor layer ([74]) and Sakai et al. also teach in the Embodiment 2, one of the methods of making a AlC doped p-type semiconductor layer ([49-50]). 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. and Akamine et al. as applied to claim 24 above, and further in view of Wang et al. (“Structure Characteristics and Stability of CnAl (n=2-11) Clusters”, Acta Physico-Chimica Sinica, Vol. 23, Issue 6, pages 873-6, please see the original copy and the machine translation attached in this office action).
Regarding claim 26, Sakai et al. teach wherein the Al-containing compound layer (113).
Sakai et al. do not teach the Al-containing compound layer is an AlC2 layer.
In the same field of endeavor of the AlC material, Wang et al. teach the Al-containing compound layer (CnAl; n=2-11; Section 1 Calculation method) is an AlC2 layer (C2Al; Section 1 Calculation method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sakai et al., Akamine et al. and Wang et al., and to use AlC2 as the AlC material as taught by Wang et al., because Sakai et al. teach an Al-containing compound layer to be an AlC material ([36]) but is silent about the actual 2 is one of the AlC material (Section 1 Calculation method). 

Response to Arguments
Applicant request in the reply, an interview with the examiner before issuing the next office action.  The examiner believe the interview is unnecessary for Applicant would not be able to see the finished office action before the interview.
Applicant’s arguments with respect to clams 1, 20 and 24 have been considered but art moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/8/2022